Exhibit 10.1

 

FOURTH AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter referred to as the “Amendment”) executed as of the 30th day of
September, 2005, by and among EXCO RESOURCES, INC., a Texas corporation (the
“Company”), EXCO OPERATING, LP, a Delaware limited partnership (“Operating”),
NORTH COAST ENERGY, INC., a Delaware corporation (“North Coast”) and NORTH COAST
ENERGY EASTERN, INC., a Delaware corporation (“North Coast Eastern”; together
with the Company, Operating and North Coast, the “Borrowers”), JPMORGAN CHASE
BANK, NA (successor by merger BANK ONE, N.A. (Illinois)), a national banking
association (“JPMorgan”), each of the financial institutions which is a party
hereto (as evidenced by the signature pages to this Amendment) or which may from
time to time become a party hereto pursuant to the provisions of Section 28 of
the Third Amended and Restated Credit Agreement or any successor or assignee
thereof (hereinafter collectively referred to as “Lenders”, and individually,
“Lender”), JPMorgan, as Administrative Agent (“Agent”), BNP PARIBAS, as
Syndication Agent, THE BANK OF NOVA SCOTIA, as Co-Documentation Agent and
TORONTO DOMINION, (TEXAS), INC., as Co-Documentation Agent.  Capitalized terms
used but not defined in this Amendment have the meanings assigned to such terms
in that certain Third Amended and Restated Credit Agreement dated as of
January 27, 2004, by and among the Borrowers, Agent and the Lenders (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

WITNESSETH:

 

WHEREAS, the Borrowers have requested that the Agent and the Lenders (i) consent
to the acquisition of the Company by EXCO Holdings II, Inc., a Delaware
corporation (“Holdings II”), and waive any Event of Default arising as a result
of such acquisition, and (ii) amend the Credit Agreement to (1) adjust the
restriction on sales of assets by the Borrowers and the Subsidiary Guarantors
and the required application of the proceeds thereof, and (2) permit the
redemption of the Senior Notes tendered in response to certain offers to redeem
such Senior Notes that the Company is required to make under the terms of the
Indenture governing the Senior Notes; and Agent and the Lenders have agreed to
do so on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrowers, Agent
and the Lenders, hereby agree as follows:

 


SECTION 1.         AMENDMENT TO CREDIT AGREEMENT.  SUBJECT TO THE SATISFACTION
OR WAIVER IN WRITING OF EACH CONDITION PRECEDENT SET FORTH IN SECTION 4 HEREOF,
AND IN RELIANCE ON THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
CONTAINED IN THIS AMENDMENT, THE CREDIT AGREEMENT SHALL BE AMENDED IN THE MANNER
PROVIDED IN THIS SECTION 1.

 

1

--------------------------------------------------------------------------------


 


1.1          ADDITIONAL DEFINITIONS.  THE FOLLOWING DEFINITIONS SHALL BE AND
THEY HEREBY ARE ADDED IN ALPHABETICAL ORDER TO SECTION 1 OF THE CREDIT
AGREEMENT:


 

Addison Sale as defined in Section 13(h)(v).

 

Approved Investor means (a) any BP Investor and (b) any Person other than a BP
Investor or the Persons described in clause (a) of the definition of “Miller
Group” to whom Capital Stock of the Borrower are transferred or assigned with
the prior written consent of the Required Lenders, which consent shall not be
unreasonably withheld, conditioned or delayed.  For the avoidance of doubt, any
assignment or transfer of Capital Stock of the Borrower by any Person to any
Person other than a BP Investor or the Persons described in clause (a) of the
definition of “Control Group” is subject to the foregoing clause (b), including
any transferee or assignee of such Person.

 

BP Investor means, collectively, (a) BP EXCO Holdings LP, a Texas limited
partnership and any other investment fund managed by BP Capital Management LP,
and (b) Boone Pickens,  any Affiliate of Boone Pickens, any spouse or lineal
descendant of Boone Pickens (whether natural or adopted), the estate of Boone
Pickens, and any trust solely for the benefit of Boone Pickens and/or his spouse
and/or lineal descendants.

 

Initial Public Offering means a sale by the Company (or its parent company or
successor) of its common stock in an underwritten (firm commitment) initial
public offering registered under the Securities Act of 1933, with gross proceeds
to the Company (or such parent company or successor) of not less than
$500,000,000, resulting in the listing of the Company’s (or such parent
company’s or successor’s) common stock on a nationally recognized stock
exchange, including without limitation, the NASDAQ National Market System.

 

Fourth Amendment Effective Date means September 30, 2005.

 

Holdings II means EXCO Holdings II, Inc., a Delaware corporation,  and its
successors.

 

Holdings Merger means the merger of Holdings II with and into Holdings.

 

IPO Date means the date the Initial Public Offering is consummated.

 

Management Buyout means the acquisition of all of the issued and outstanding
Capital Stock of Holdings by Holdings II pursuant to a certain Stock Purchase
Agreement by and between Holdings II, as purchaser, and the existing holders of
the issued and outstanding Capital Stock of Holdings.

 

Management Buyout Date means the date the Management Buyout is consummated.

 

Miller Group means (a) Douglas H. Miller, Stephen F. Smith, any Affiliate
Controlled by any such Person and any spouse or lineal descendants (whether
natural or adopted) of any such Person and any trust solely for the benefit of
such Person and/or such Person’s spouse and/or lineal descendants and (b) any
Approved Investor.

 

2

--------------------------------------------------------------------------------


 


1.2          AMENDED DEFINITION.  THE FOLLOWING DEFINITION IN SECTION 1 OF THE
CREDIT AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY AS FOLLOWS:


 

Change of Control means the following:

 

(a) at any time prior to the Management Buyout Date, (i) any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than
the Control Group (1) shall have acquired, directly or indirectly, beneficial
ownership of 51% or more on a fully diluted basis of the voting and/or economic
interest in the Capital Stock of Holdings or (2) shall have obtained the power
(whether or not exercised) to elect a majority of the members of the board of
directors (or similar governing body) of Holdings; (ii) Holdings shall cease to
beneficially own and control, on a fully diluted basis, 100% of the economic and
voting interest in the Capital Stock of the Company; or (iii) the majority of
the seats (other than vacant seats) on the board of directors (or similar
governing body) of Holdings cease to be occupied by Persons who either (1) were
members of the board of directors of Holdings on the Effective Date or (2) were
nominated for election by the board of directors of Holdings, a majority of whom
were directors on the Effective Date or whose election or nomination for
election was previously approved by a majority of such director;

 

 (b) at any time after the Management Buyout Date and prior to the IPO Date,
(i) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) other than the Control Group (1) shall have acquired, directly or
indirectly, beneficial ownership of 51% or more on a fully diluted basis of the
voting and/or economic interest in the Capital Stock of Holdings or (2) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of Holdings;
(ii) Holdings shall cease to beneficially own and control, on a fully diluted
basis, 100% of the economic and voting interest in the Capital Stock of the
Company; or (iii) the majority of the seats (other than vacant seats) on the
board of directors (or similar governing body) of Holdings cease to be occupied
by Persons who either (1) were members of the board of directors of Holdings on
the Management Buyout Date after giving effect to the Management Buyout or
(2) were nominated for election by the board of directors of Holdings, a
majority of whom were directors on the Management Buyout Date after giving
effect to the Management Buyout or whose election or nomination for election was
previously approved by a majority of such directors; and

 

(c) at any time after the IPO Date, (i) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the IPO Date) other than the
Control Group, of Capital Stock representing, on a fully diluted basis, more
than 30% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Company (or its parent company or successor);
(ii) the occupation of a majority of the seats (other than vacant seats) on the
board of directors (or similar governing body) of Company (or its parent company
or successor) who were neither (1) nominated by the board of directors of the
Company (or its parent company or successor) nor (2) were appointed by directors
so nominated; or (iii) the acquisition, directly or indirectly, of the power to
direct or cause the direction of the management or policies of the Company (or
its

 

3

--------------------------------------------------------------------------------


 

parent company or successor), whether through the ability to exercise voting
power, by contract or otherwise by any Person or group other than the Control
Group.

 

Control Group means, (a) collectively, at any time prior to the Management
Buyout Date, Cerberus, Miller, and EXCO Investors; provided that (i) EXCO
Investors shall be included in the Control Group only so long as Miller is the
sole manager of EXCO Investors, and (ii) Miller shall be included in the Control
Group only so long as Miller is the Chief Executive Officer of Holdings and the
Company or a member of the board of directors of Holdings, and (b) from and
after the Management Buyout Date, the Miller Group.

 

Holdings means, (a) prior to the Holdings Merger, EXCO Holdings, Inc. a Delaware
corporation, and (b) from and after the Holdings Merger, the survivor of the
Holdings Merger and its successors.

 


1.3          COMMITMENTS.  THE FIRST SENTENCE OF SECTION 2(A) OF THE CREDIT
AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY AS FOLLOWS:


 

On the terms and conditions hereinafter set forth, each Lender agrees severally
to make Advances to the Borrowers from time to time during the period beginning
on the Effective Date and ending on the Revolving Maturity Date in such amounts
as the Borrowers may request up to an amount not to exceed, in the aggregate
principal amount advanced at any time, the aggregate Revolving Commitment less
Total Outstandings; provided that, notwithstanding anything to the contrary in
any Loan Document, during the period from the Fourth Amendment Effective Date to
the IPO Date, the sum of (i) the aggregate principal amount advanced, plus
(ii) the total face amount of all outstanding Letters of Credit plus (iii) the
total amount of all unpaid Reimbursement Obligations shall not exceed
$10,000,000 at any time.

 


1.4          SCHEDULED REDETERMINATIONS OF THE BORROWING BASE.  THE FIRST
SENTENCE OF SECTION 7(B) OF THE CREDIT AGREEMENT SHALL BE AND IT HEREBY IS
AMENDED IN ITS ENTIRETY AS FOLLOWS:


 


 SUBSEQUENT DETERMINATIONS OF THE BORROWING BASE SHALL BE MADE BY THE LENDERS
SEMI-ANNUALLY ON MAY 1 AND NOVEMBER 1 OF EACH YEAR BEGINNING MAY 1, 2004 OR AS
UNSCHEDULED REDETERMINATIONS; PROVIDED THAT NO REGULARLY SCHEDULED SEMI-ANNUAL
REDETERMINATIONS OF THE BORROWING BASE SHALL BE MADE DURING THE PERIOD FROM THE
FOURTH AMENDMENT EFFECTIVE DATE TO THE IPO DATE.


 


1.5          SALES OF CERTAIN ASSETS/PREPAYMENT OF PROCEEDS.  THE FIRST SENTENCE
OF SECTION 12(P) OF THE CREDIT AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN
ITS ENTIRETY AS FOLLOWS:


 


  EACH BORROWER AND EACH SUBSIDIARY GUARANTOR WILL IMMEDIATELY PAY OVER TO THE
AGENT FOR THE RATABLE BENEFIT OF THE LENDERS AS A PREPAYMENT OF THE OUTSTANDING
PRINCIPAL BALANCE OF THE NOTES, IF ANY, AND A REDUCTION OF THE BORROWING BASE TO
THE EXTENT SUCH SALE RESULTS IN A BORROWING BASE DEFICIENCY, AN AMOUNT EQUAL TO
100% OF THE RELEASE PRICE FROM THE PROCEEDS OF THE SALE OF THE OIL AND GAS
PROPERTIES, WHICH SALE HAS BEEN EITHER (I) MADE IN COMPLIANCE WITH THE
PROVISIONS OF SECTION 13(A)(II) HEREOF, OR (II) APPROVED IN ADVANCE BY ALL OF
THE LENDERS.

 

4

--------------------------------------------------------------------------------


 


1.6          NEGATIVE PLEDGE.  SECTION 13(A)(II) OF THE CREDIT AGREEMENT SHALL
BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY AS FOLLOWS:


 

 (ii) sell, lease, transfer or otherwise dispose of, in any fiscal year, any of
its assets except for (A) sales, leases, transfers or other dispositions made in
the ordinary course of such Borrower’s or such Subsidiary Guarantor’s oil and
gas business (including sales of leasehold inventory), (B) the sale, transfer or
disposition of any of the Enron Claims, (C) other sales, leases, transfer or
other dispositions made with the consent of Majority Lenders, except that any
sale, lease, transfer or other disposition of Collateral (other than sales,
leases or transfers permitted under the following clauses (D) and (E)) shall
require the consent of all Lenders, (D) sales of Cash Equivalents in the
ordinary course of business and sales and transfers of Cash Equivalents to the
extent necessary to make the payments permitted pursuant to Section 13(h)(v) and
(E) sales, leases or transfers or other dispositions made by Borrowers and the
Subsidiary Guarantors which do not exceed $25,000,000 in the aggregate between
the dates set for the regularly scheduled semi-annual redeterminations of the
Borrowing Base pursuant to Section 7(b) regardless of whether any
redetermination of the Borrowing Base occurs or is required on such dates and
without giving effect to the proviso in the first sentence of Section 7(b).

 


1.7          RESTRICTED PAYMENTS.  SECTION 13(H) OF THE CREDIT AGREEMENT SHALL
BE AND IT HEREBY IS AMENDED BY DELETING “AND” AT THE END OF CLAUSE
(III) THEREOF, DELETING THE PERIOD “.” AT THE END OF CLAUSE (IV) THEREOF AND
INSERTING “; AND” AT THE END OF SUCH CLAUSE AND INSERTING THE FOLLOWING AS
CLAUSE (V) OF SECTION 13(H):


 

 (v) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, the repurchase or redemption of Senior Notes properly
tendered to the Company in response to any offer made by the Company pursuant to
(1) Section 4.07(b) of the Indenture in an amount not to exceed the Net
Available Cash (as defined in the Indenture) from the sale of the Capital Stock
of Addison and the Addison Note (collectively, the “Addison Sale”), including
the deposit of an amount equal to the Net Cash Available from the Addison Sale
with the Trustee at the time such offer is made; provided that such deposit is
held by the Trustee subject to the Liens securing the indebtedness, liabilities
and obligations under the Loan Documents and the aggregate purchase price
deposited with the Trustee and the aggregate amount actually paid to redeem or
repurchase the Senior Notes pursuant to this clause (1) shall not exceed the Net
Available Cash from the Addison Sale, and (2) Section 4.11 of the Indenture as a
result of the Management Buyout.

 


1.8          LOAN TO HOLDINGS.  CLAUSES (IV) AND (V) OF SECTION 13(I) OF THE
CREDIT AGREEMENT SHALL BE AND THEY HEREBY ARE AMENDED IN THEIR ENTIRETY AS
FOLLOWS:


 

(iv)         loans made by the Company to Holdings in an aggregate principal
amount not to exceed $20,000,000 at any time outstanding; provided,  all such
indebtedness is evidenced by promissory notes and all such notes are subject to
a first priority Lien pursuant to a pledge agreement reasonably satisfactory to
Agent; or

 

(v)           intercompany loans and advances among the Borrowers and the
Subsidiary Guarantors to the extent permitted under clause (v) of Section 13
(g).

 

5

--------------------------------------------------------------------------------


 


1.9          LIQUIDITY MAINTENANCE.  SECTION 13 OF THE CREDIT AGREEMENT SHALL BE
AND IT HEREBY IS AMENDED BY ADDING THE FOLLOWING AS SECTION 13(S) AT THE END OF
SUCH SECTION:


 

 (s)          Liquidity Maintenance. At all times from and after the Fourth
Amendment Effective Date and prior to the IPO Date, the Borrowers will not
permit the aggregate amount of all cash and Cash Equivalents of the Borrowers
and the Subsidiary Guarantors, on a combined basis and without duplication, to
be less than the sum of (i) $210,000,000, minus (ii) the sum of (x) the
aggregate purchase price for all Senior Notes tendered in response to any offer
to repurchase or redeem Senior Notes permitted under Section 13(h)(v) minus (y)
the aggregate purchase price actually paid or deemed paid for such Senior
Notes.  For purposes of determining the Borrowers’ compliance with this
Section 13(s), cash and Cash Equivalents of any Borrower or any Subsidiary
Guarantor deposited with the Trustee pursuant to any offer to redeem Senior
Notes permitted under Section 13(h)(v) shall constitute Cash and Cash
Equivalents of such Borrower or such Subsidiary Guarantor until the date on
which the Trustee is obligated to mail or deliver to each tendering holder of
any Senior Notes the amount of the purchase price due such holder and any Senior
Notes tendered by any such tendering holder shall be deemed paid on such date to
the extent of the amounts deposited with the Trustee for such payment.

 


1.10        RESPONSIBILITY OF AGENT.  THE LAST SENTENCE OF SECTION 15(F) OF THE
CREDIT AGREEMENT SHALL BE AND IT HEREBY IS AMENDED IN ITS ENTIRETY AS FOLLOWS:


 

Notwithstanding the payment in full of all other indebtedness, liabilities and
obligations of the Borrowers under the Loan Documents nor anything to the
contrary herein or in any other Loan Document, except for releases of Collateral
in connection with sales made in accordance with clauses (A), (B, (D) and (E) 
of Section 13(a)(ii), the Agent shall not release any of the Collateral without
the prior written consent of each Person that is a North Coast Counterparty on
the date of such proposed release.

 


SECTION 2.         CONSENT AND WAIVER.  THE LENDERS HEREBY CONSENT TO THE
ACQUISITION OF HOLDINGS BY HOLDINGS II AND WAIVE ANY EVENT OF DEFAULT ARISING
UNDER SECTION 8.1(K) OR SECTION 8.1(L) AS A RESULT OF SUCH ACQUISITION; PROVIDED
THAT (I) THE COMPANY PROVIDES A TRUE AND CORRECT COPY OF THE MANAGEMENT BUYOUT
AGREEMENT (AS DEFINED BELOW) TO AGENT PRIOR TO THE CLOSING DATE, (II) SUCH
ACQUISITION IS CONSUMMATED ON THE TERMS SET FORTH IN THE MANAGEMENT BUYOUT
AGREEMENT WITHOUT WAIVER OR AMENDMENT OF ANY MATERIAL TERM OR CONDITION THEREOF
(III) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AS OF
THE DATE OF SUCH ACQUISITION AND, EXCEPT FOR THE EVENTS OF DEFAULT WAIVED
PURSUANT TO THIS SECTION 2, NO DEFAULT OR EVENT OF DEFAULT WOULD BE CAUSED
THEREBY, (IV) AFTER GIVING EFFECT TO SUCH ACQUISITION, THE MILLER GROUP OWNS NOT
LESS THAN 51% OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF HOLDINGS II
(V) AFTER GIVING EFFECT TO THE MERGER OF HOLDINGS II WITH AND INTO HOLDINGS (THE
“HOLDINGS MERGER”), THE MILLER GROUP OWNS NOT LESS THAN 51% OF THE ISSUE AND
OUTSTANDING CAPITAL STOCK OF HOLDINGS, (IV) PROMPTLY AFTER THE CONSUMMATION OF
SUCH ACQUISITION, THE COMPANY (1) DELIVERS TO AGENT’S COUNSEL A TRUE AND CORRECT
COPY OF ALL AGREEMENTS, DOCUMENTS, CERTIFICATES AND INSTRUMENTS EXECUTED AND
DELIVERED IN CONNECTION WITH THE MANAGEMENT BUYOUT AND THE HOLDINGS MERGER AND
(2) MAKES AN OFFER TO REDEEM ALL OF THE OUTSTANDING SENIOR NOTES IN ACCORDANCE
WITH SECTION 4.11 OF THE INDENTURE. THE BORROWERS HEREBY ACKNOWLEDGE AND AGREE
THAT THE FOREGOING CONSENT

 

6

--------------------------------------------------------------------------------


 


IS LIMITED SOLELY TO THE MATTERS EXPRESSLY SET FORTH IN THIS SECTION 2.  NOTHING
CONTAINED IN THIS SECTION 2 SHALL OBLIGATE ANY LENDER TO GRANT ANY ADDITIONAL OR
FUTURE CONSENT OR WAIVER WITH RESPECT TO ANY OTHER PROVISION OF THE CREDIT
AGREEMENT, THE NOTES, THE SECURITY INSTRUMENTS OR ANY OTHER LOAN DOCUMENT.


 


SECTION 3.         REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES.  EXCEPT TO
THE EXTENT ITS PROVISIONS ARE SPECIFICALLY AMENDED, MODIFIED OR SUPERSEDED BY
THIS AMENDMENT, THE REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE AND NEGATIVE
COVENANTS OF THE COMPANY AND ITS SUBSIDIARIES CONTAINED IN THE CREDIT AGREEMENT
ARE INCORPORATED HEREIN BY REFERENCE FOR ALL PURPOSES AS IF COPIED HEREIN IN
FULL.  THE BORROWERS HEREBY RESTATE AND REAFFIRM EACH AND EVERY TERM AND
PROVISION OF THE CREDIT AGREEMENT, AS AMENDED, INCLUDING, WITHOUT LIMITATION,
ALL REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE AND NEGATIVE COVENANTS.  EXCEPT
TO THE EXTENT ITS PROVISIONS ARE SPECIFICALLY AMENDED, MODIFIED OR SUPERSEDED BY
THIS AMENDMENT, THE CREDIT AGREEMENT, AS AMENDED, AND ALL TERMS AND PROVISIONS
THEREOF SHALL REMAIN IN FULL FORCE AND EFFECT, AND THE SAME IN ALL RESPECTS ARE
CONFIRMED AND APPROVED BY THE BORROWERS, AGENT AND THE LENDERS.


 


SECTION 4.         CONDITIONS.  THE AMENDMENT TO THE CREDIT AGREEMENT CONTAINED
IN SECTION 1 OF THIS AMENDMENT SHALL BE EFFECTIVE UPON THE SATISFACTION OF EACH
OF THE CONDITIONS SET FORTH IN THIS SECTION 4.


 


4.1          EXECUTION AND DELIVERY.  THE BORROWERS SHALL HAVE EXECUTED AND
DELIVERED THIS AMENDMENT, AND OTHER REQUIRED DOCUMENTS, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT.


 


4.2          REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES
OF THE BORROWERS UNDER THIS AMENDMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH DATE, AS IF THEN MADE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATED SOLELY TO AN EARLIER DATE).


 


4.3          NO EVENT OF DEFAULT.  NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING NOR SHALL ANY EVENT HAVE OCCURRED OR FAILED TO OCCUR WHICH, WITH
THE PASSAGE OF TIME OR SERVICE OF NOTICE, OR BOTH, WOULD CONSTITUTE AN EVENT OF
DEFAULT.


 


4.4          MANAGEMENT BUYOUT DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED A TRUE
AND CORRECT COPY OF THAT CERTAIN STOCK PURCHASE AGREEMENT, DATED ON OR ABOUT
SEPTEMBER 30, 2005, BY AND AMONG HOLDINGS AND HOLDINGS II.


 


4.5          OTHER DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED SUCH OTHER
INSTRUMENTS AND DOCUMENTS INCIDENTAL AND APPROPRIATE TO THE TRANSACTION PROVIDED
FOR HEREIN AS THE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST, AND ALL SUCH
DOCUMENTS SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT.


 


4.6          LEGAL MATTERS SATISFACTORY.  ALL LEGAL MATTERS INCIDENT TO THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE REASONABLY
SATISFACTORY TO SPECIAL COUNSEL FOR THE AGENT RETAINED AT THE EXPENSE OF THE
BORROWERS.

 

7

--------------------------------------------------------------------------------


 


SECTION 5.         MISCELLANEOUS.


 


5.1          ADDITIONAL REPRESENTATIONS AND WARRANTIES.  THE BORROWERS HEREBY
REPRESENT AND WARRANT THAT ALL FACTUAL INFORMATION, IF ANY, HERETOFORE AND
CONTEMPORANEOUSLY FURNISHED BY OR ON BEHALF OF THE BORROWERS TO AGENT FOR
PURPOSES OF OR IN CONNECTION WITH THIS AMENDMENT DOES NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO
KEEP THE STATEMENTS CONTAINED HEREIN OR THEREIN FROM BEING MISLEADING.  EACH OF
THE FOREGOING REPRESENTATIONS AND WARRANTIES SHALL CONSTITUTE A REPRESENTATION
AND WARRANTY OF THE BORROWERS MADE UNDER THE CREDIT AGREEMENT, AND IT SHALL BE
AN EVENT OF DEFAULT IF ANY SUCH REPRESENTATION AND WARRANTY SHALL PROVE TO HAVE
BEEN INCORRECT OR FALSE IN ANY MATERIAL RESPECT AT THE TIME GIVEN.  EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE UNDER THE CREDIT AGREEMENT (INCLUDING THOSE
MADE HEREIN) SHALL SURVIVE AND NOT BE WAIVED BY THE EXECUTION AND DELIVERY OF
THIS AMENDMENT OR ANY INVESTIGATION BY AGENT OR THE LENDERS.


 


5.2          INDEMNIFICATION.  THE BORROWERS AGREE TO INDEMNIFY AND HOLD
HARMLESS AGENT AND THE LENDERS AND THEIR RESPECTIVE OFFICERS, EMPLOYEES, AGENTS,
ATTORNEYS AND REPRESENTATIVES (SINGULARLY, AN “INDEMNIFIED PARTY”, AND
COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY LOSS, COST,
LIABILITY, DAMAGE OR EXPENSE (INCLUDING THE REASONABLE FEES AND OUT-OF-POCKET
EXPENSES OF COUNSEL TO AGENT OR THE LENDERS, INCLUDING ALL LOCAL COUNSEL HIRED
BY SUCH COUNSEL) (“CLAIM”) INCURRED BY AGENT OR THE LENDERS IN INVESTIGATING OR
PREPARING FOR, DEFENDING AGAINST, OR PROVIDING EVIDENCE, PRODUCING DOCUMENTS OR
TAKING ANY OTHER ACTION IN RESPECT OF ANY COMMENCED OR THREATENED LITIGATION,
ADMINISTRATIVE PROCEEDING OR INVESTIGATION UNDER ANY FEDERAL SECURITIES LAW,
FEDERAL OR STATE ENVIRONMENTAL LAW, OR ANY OTHER STATUTE OF ANY JURISDICTION, OR
ANY REGULATION, OR AT COMMON LAW OR OTHERWISE, WHICH IS ALLEGED TO ARISE OUT OF
OR IS BASED UPON ANY ACTS, PRACTICES OR OMISSIONS OR ALLEGED ACTS, PRACTICES OR
OMISSIONS OF THE BORROWERS OR THEIR AGENTS OR ARISES IN CONNECTION WITH THE
DUTIES, OBLIGATIONS OR PERFORMANCE OF THE INDEMNIFIED PARTIES IN NEGOTIATING,
PREPARING, EXECUTING, ACCEPTING, KEEPING, COMPLETING, COUNTERSIGNING, ISSUING,
SELLING, DELIVERING, RELEASING, ASSIGNING, HANDLING, CERTIFYING, PROCESSING OR
RECEIVING OR TAKING ANY OTHER ACTION WITH RESPECT TO THE LOAN DOCUMENTS AND ALL
DOCUMENTS, ITEMS AND MATERIALS CONTEMPLATED THEREBY EVEN IF ANY OF THE FOREGOING
ARISES OUT OF AN INDEMNIFIED PARTY’S ORDINARY NEGLIGENCE.  THE INDEMNITY SET
FORTH HEREIN SHALL BE IN ADDITION TO ANY OTHER OBLIGATIONS OR LIABILITIES OF THE
BORROWERS TO THE LENDERS HEREUNDER OR AT COMMON LAW OR OTHERWISE, AND SHALL
SURVIVE ANY TERMINATION OF THIS AMENDMENT, THE EXPIRATION OF THE LOAN AND THE
PAYMENT OF ALL INDEBTEDNESS OF THE BORROWERS TO THE LENDERS HEREUNDER AND UNDER
THE NOTES, PROVIDED THAT THE BORROWERS SHALL NOT HAVE ANY OBLIGATION UNDER THIS
SECTION TO THE LENDERS WITH RESPECT TO ANY OF THE FOREGOING ARISING OUT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LENDERS.  IF ANY CLAIM IS ASSERTED
AGAINST ANY INDEMNIFIED PARTY, THE INDEMNIFIED PARTY SHALL ENDEAVOR TO NOTIFY
THE BORROWERS OF SUCH CLAIM (BUT FAILURE TO DO SO SHALL NOT AFFECT THE
INDEMNIFICATION HEREIN MADE EXCEPT TO THE EXTENT OF THE ACTUAL HARM CAUSED BY
SUCH FAILURE).  THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY, AT THE
BORROWERS’ EXPENSE, COUNSEL OF THE INDEMNIFIED PARTIES’ CHOOSING AND TO CONTROL
THE DEFENSE OF THE CLAIM.  THE BORROWERS MAY AT THEIR OWN EXPENSE ALSO
PARTICIPATE IN THE DEFENSE OF ANY CLAIM.  EACH INDEMNIFIED PARTY MAY EMPLOY
SEPARATE COUNSEL IN CONNECTION WITH ANY CLAIM TO THE EXTENT SUCH INDEMNIFIED
PARTY BELIEVES IT REASONABLY PRUDENT TO PROTECT SUCH INDEMNIFIED PARTY.  THE
PARTIES INTEND FOR THE PROVISIONS OF THIS SECTION TO APPLY TO AND PROTECT EACH
INDEMNIFIED PARTY FROM THE CONSEQUENCES OF STRICT LIABILITY IMPOSED OR
THREATENED TO BE IMPOSED ON ANY INDEMNIFIED PARTY AS WELL AS FROM THE
CONSEQUENCES OF ITS

 

8

--------------------------------------------------------------------------------


 


OWN NEGLIGENCE, WHETHER OR NOT THAT NEGLIGENCE IS THE SOLE, CONTRIBUTING, OR
CONCURRING CAUSE OF ANY CLAIM, BUT NOT FROM ANY PORTION OF SUCH CLAIM ARISING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED PARTY.


 


5.3          COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT;
SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE COUNTERPARTS AND ATTACHED
TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE PAGES ARE PHYSICALLY ATTACHED TO
THE SAME DOCUMENT.  HOWEVER, THIS AMENDMENT SHALL BIND NO PARTY UNTIL THE
BORROWERS, AGENT AND LENDERS HAVE EXECUTED A COUNTERPART.  FACSIMILES SHALL BE
EFFECTIVE AS ORIGINALS.


 


5.4          WRITTEN CREDIT AGREEMENT.  THE CREDIT AGREEMENT, AS AMENDED,
REPRESENTS THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND AMONG THE
PARTIES.


 


5.5          NO IMPAIRMENT.  THE BORROWERS ACKNOWLEDGE AND AGREE THAT THE
RENEWAL, EXTENSION AND AMENDMENT OF THE CREDIT AGREEMENT SHALL NOT BE CONSIDERED
A NOVATION OF ACCOUNT OR NEW CONTRACT BUT THAT ALL EXISTING RIGHTS, TITLES,
POWERS, AND ESTATES IN FAVOR OF THE AGENT AND THE LENDERS CONSTITUTE VALID AND
EXISTING OBLIGATIONS IN FAVOR OF AGENT AND THE LENDERS.  THE BORROWERS CONFIRM
AND AGREE THAT (A) NEITHER THE EXECUTION OF THIS AMENDMENT NOR ANY OTHER LOAN
DOCUMENT NOR THE CONSUMMATION OF THE TRANSACTIONS DESCRIBED HEREIN AND THEREIN
SHALL IN ANY WAY EFFECT, IMPAIR OR LIMIT THE COVENANTS, LIABILITIES, OBLIGATIONS
AND DUTIES OF THE BORROWERS UNDER THE LOAN DOCUMENTS AND (B) THE OBLIGATIONS
EVIDENCED AND SECURED BY THE LOAN DOCUMENTS CONTINUE IN FULL FORCE AND EFFECT.

 

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to Third
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.

 

 

BORROWERS:

 

 

 

EXCO RESOURCES, INC.
a Texas corporation

 

 

 

 

 

By:

     /S/ J. Douglas Ramsey

 

 

Name: J. Douglas Ramsey

 

Title:   Vice President and Chief Financial Officer

 

 

 

 

 

EXCO OPERATING, LP
a Delaware limited partnership

 

 

 

By:

EXCO Investment II, LLC,
its sole general partner

 

 

 

 

 

By:

EXCO Resources, Inc.,
its sole member

 

 

 

 

 

 

 

 

By:

     /S/ J. Douglas Ramsey

 

 

 

Name: J. Douglas Ramsey

 

 

Title:

Vice President and
Chief Financial Officer

 

 

 

 

 

NORTH COAST ENERGY, INC.
a Delaware corporation

 

 

 

 

 

By:

     /S/ J. Douglas Ramsey

 

 

Name: J. Douglas Ramsey

 

Title:   Vice President

 

 

 

 

 

NORTH COAST ENERGY EASTERN, INC.
a Delaware corporation

 

 

 

 

 

By:

     /S/ J. Douglas Ramsey

 

 

Name: J. Douglas Ramsey

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A. (Illinois))
a national banking association
as a Lender and as Administrative Agent

 

 

 

 

 

By:

     /S/ Wm. Mark Cranmer

 

 

Name: Wm. Mark Cranmer

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS
as a Lender and as Syndication Agent

 

 

 

 

 

By:

   /S/  David Dodd

 

 

Name:  David Dodd

 

Title:    Director

 

 

 

 

 

By:

   /S/  Polly Schott

 

 

Name:  Polly Schott

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA
as a Lender and as a Co-Documentation Agent

 

 

 

 

 

By:

     /S/  M.D. Smith

 

 

Name: M.D. Smith

 

Title:   Agent

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK
as a Lender

 

 

 

 

 

By:

      /S/ Peter L. Sefzik

 

 

Name: Peter L. Sefzik

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS) LLC
as a Lender and as a Co-Documentation Agent

 

 

 

 

 

By:

     /S/  Masood Fikree

 

 

Name:  Masood Fikree

 

Title:    Authorized Agent

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.
as a Lender

 

 

 

 

 

By:

     /S/  Kimberly Coil

 

 

Name: Kimberly Coil

 

Title:   Vice President

 

 

 

 

 

By:

      /S/  Ali Ahmed

 

 

Name:  Ali Ahmed

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON
acting through its Cayman Island branch
as a Lender

 

 

 

 

 

By:

     /S/  Vanessa Gomez

 

 

Name: Vanessa Gomez

 

Title:   Vice President

 

 

 

 

 

By:

     /S/  Karim Blasetti

 

 

Name: Karim Blasetti

 

Title:   Associate

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA N.A.
as a Lender

 

 

 

 

 

By:

     /S/  Jeffrey H. Rathkamp

 

 

Name:  Jeffrey H. Rathkamp

 

Title:    Director

 

--------------------------------------------------------------------------------


 

 

KEY BANK,
as a Lender

 

 

 

 

 

By:

     /S/  Thomas Rajan

 

 

Name:  Thomas Rajan

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP.,
as a Lender

 

 

 

 

 

By:

     /S/  Michele Jones

 

 

Name: Michele Jones

 

Title:   Senior Vice President

 

 

 

By:

     /S/  Darrell Holley

 

 

Name: Darrell Holley

 

Title:   Managing Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NA
as a Lender

 

 

 

 

 

By:

    /S/  David C. Brooks

 

 

Name: David C. Brooks

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK TEXAS, N.A.

 

 

 

 

 

By:

     /S/  Angela McCracken

 

 

Name:  Angela McCracken

 

Title:    Vice President

 

--------------------------------------------------------------------------------